Exhibit Final Transcript Conference Call Transcript SUP - Q3 2008 Superior Industries Earnings Conference Call Event Date/Time: Nov. 07. 2008 / 1:00PM ET CORPORATE PARTICIPANTS Steven Borick Superior Industries - Chairman, CEO, President Erika Turner Superior Industries – CFO Michael O'Rourke - Superior Industries EVP of Sales & Administration CONFERENCE CALL PARTICIPANTS Matt Michon KeyBanc Capital Markets - Analyst Jeff Linroth Leaving It Better LLC - Analyst Mark Close Oppenheimer & Close - Analyst PRESENTATION Operator Good day, and welcome to the Superior Industries third quarter 2008 earnings teleconference. For opening remarks, I would like to turn the call over to Erika Turner, Chief Financial Officer. Please go ahead. Erika Turner - Superior Industries - CFO Thank you, Operator. Good morning and good afternoon, everyone. I'd like to remind everyone that any comments made in this webcast are subject to the Safe Harbor for forward-looking statements as defined by the Private Securities Litigation Reform Act of 1995. Actual results could differ materially because of issues and uncertainties that need to be considered in evaluating our financial outlook. We assume no obligation to update publicly any forward-looking statements. Issues and uncertainties that are of particular significance at this time relate to global competitive pricing, customer financial stability, customer schedule volatility, potential decline in the production of cars and light trucks, and the successful completion our strategic and operating plan.
